DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed February 15, 2022, have been considered but are not persuasive.
Applicant argues that Sakai (US 2004/0207795) does not focus at preventing ions from entering liquid crystals (page 7 of the Reply) and that Pan (US 2020/0073179) teaches cleaning and drying before forming any film layers on the substrate (page 8 of the Reply), and that the combination therefore would not have rendered obvious the amended features of Claim 9.
This piecemeal analysis of the prior art is insufficient to overcome the prima facie case of obviousness set forth in the previous rejection, and maintained herein with modifications based on the presented amendments.  Specifically, Pan teaches that the substrates “are cleaned and dried to remove metal ions, organic molecules, natural oxidation layers, or dust attached thereon” (paragraph [0029] of Pan).  This teaching of cleaning the substrates prior to completing the device would have been relevant to the method taught by Sakai.  In particular, the substrates of Sakai would benefit from the cleaning and drying taught by Pan to remove impurities and other artifacts of manufacture, prior to completing the device of Sakai.  That Pan does not teach the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

If this application currently names joint inventors - in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0207795 to Sakai et al. in view of U.S. Patent Application Publication No. 2020/0073179 to Pan et al.
Regarding Claim 9, Sakai discloses (e.g., Figs. 4A and 4B, and their corresponding descriptions, including paragraph [0062]) a method for manufacturing a display panel comprising steps of: providing a substrate 10 of an array substrate (lower substrate); forming a color filtering layer 7R/B/G on the substrate; forming an organic planarization layer 130 on the color filtering layer; forming a passivation layer 140 on the organic planarization layer; and forming a first common electrode layer 150 on the passivation layer (paragraph [0062]).
Sakai does not explicitly disclose wherein after forming the first common electrode layer, the method further comprises: cleaning the array substrate having the first common electrode layer with a dispersant to remove organic ions generated after the organic planarization layer is prepared.
Pan teaches, as part of manufacturing a liquid crystal apparatus, a step of cleaning the substrates to remove metal ions, organic molecules, natural oxidation layers, or dust, prior to completing the manufacture (e.g., paragraph [0029] of Pan).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Sakai to include a step of cleaning the array substrate having the first common electrode layer with a dispersant to remove organic ions generated after the organic planarization layer is prepared, as suggested by Pan, to remove unwanted ions or molecules during manufacture.
Regarding Claim 10, Sakai discloses wherein a material of the passivation layer is silicon nitride or silicon oxide (paragraph [0062]).
Regarding Claim 15, the combination of Sakai and Pan would have rendered obvious wherein the organic ions existing in the organic planarization layer are dissolved into the dispersant to reduce ion concentration in the display panel (where the cleaning step of Pan would be designed to remove impurities and other unwanted materials from the substrate, including organic ions from the organic planarization layer).

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Pan, and U.S. Patent Application Publication No. 2001/0046011 to Yasukawa.
Regarding Claim 11, the combination of Sakai and Pan does not explicitly disclose wherein a thickness of the passivation layer is 1500 angstroms to 4500 angstroms.
Yasukawa discloses a liquid crystal display, and teaches selecting a thickness of a silicon oxide passivation film 17 based on a wavelength of light being displayed, including thicknesses between 900 to 1,900Å, in order to reduce color variation of reflectance (e.g., paragraphs [0013], [0019], [0051], and [0054]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Sakai such that a thickness of the passivation layer is 1500 angstroms to 4500 angstroms, as suggested by Yasukawa, in order to reduce color variation of reflectance.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Pan, and U.S. Patent Application Publication No. 2002/0012083 to Tanaka et al.
Regarding Claim 13, Sakai teaches an alignment film (e.g., paragraphs [0062] and [0063]), but is silent regarding specific details, and thus does not explicitly disclose forming a first polyimide layer on the first common electrode layer.
Tanaka teaches polyimide as a suitable configuration of an orientation film 12 (corresponding to the alignment film of Sakai), for controlling the orientation of the liquid crystal (e.g., paragraphs [0047]–[0049]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Sakai and Pan to include forming a first polyimide layer on the first common electrode layer, as suggested by Tanaka, where Tanaka teaches a suitable, known configuration (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claim 14, the combination of Sakai, Pan, and Tanaka would have rendered obvious providing a substrate (20 of Sakai) of a color filter substrate; sequentially forming a second common electrode layer (250 of Sakai) and a second polyimide layer (alignment film of Sakai, paragraph [0062] and [0063], formed of polyimide as suggested by Tanaka) on the substrate of the color filter substrate; and assembling the array substrate and the color filter substrate into a cell and injecting liquid crystals (paragraph [0064] of Sakai).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871